Case: 22-50882     Document: 00516544612         Page: 1     Date Filed: 11/14/2022




           United States Court of Appeals
                for the Fifth Circuit

                                  No. 22-50882


   In re Ken Paxton,

                                                                     Petitioner.


                        Petition for a Writ of Mandamus
                       to the United States District Court
                        for the Western District of Texas
                             USDC No. 1:22-CV-859


   Before Higginbotham, Duncan, and Wilson, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Believing Texas intends to enforce its abortion laws to penalize their
   out-of-state actions, Plaintiffs sued Texas Attorney General Ken Paxton.
   Paxton moved to dismiss the suit for lack of subject matter jurisdiction.
   Plaintiffs then issued subpoenas to obtain Paxton’s testimony. Paxton moved
   to quash the subpoenas, which the district court initially granted. On
   reconsideration, however, the district court changed course, denied the
   motion, and ordered Paxton to testify either at a deposition or evidentiary
   hearing. Paxton petitioned our court for a writ of mandamus to shield him
   from the district court’s order. We conclude the district court clearly erred
   by not first ensuring its own jurisdiction and also by declining to quash the
   subpoenas. We therefore grant the writ.
Case: 22-50882         Document: 00516544612                Page: 2        Date Filed: 11/14/2022




                                           No. 22-50882


                                                 I.
           Plaintiffs are organizations that pay for abortions and an abortion
   provider (collectively, “Plaintiffs”). They sued Paxton and other officials,
   claiming the anticipated enforcement of Texas’s abortion laws violates their
   First Amendment rights and their right to interstate travel.1 Primarily, they
   seek to enjoin the enforcement of these laws “for any behavior undertaken
   by Plaintiffs in connection with any abortion that occurs outside the state of
   Texas[.]” Paxton promptly moved to dismiss the suit for lack of subject
   matter jurisdiction, arguing that he is entitled to sovereign immunity and that
   Plaintiffs lack standing.
           Before the district court ruled on Paxton’s motion to dismiss,
   Plaintiffs separately subpoenaed Paxton in his official and individual
   capacities. They contended they were entitled to examine Paxton personally
   to clarify his power to enforce the challenged laws because his public
   statements—including official advisories, campaign statements, and
   tweets—allegedly contradicted his court filings on that point. Paxton moved
   to quash the subpoenas, and the district court granted the motion. Plaintiffs
   then moved for reconsideration.
           On reconsideration, the district court changed course and ruled
   Plaintiffs had shown the “exceptional circumstances” necessary to subpoena
   a high-level official like Paxton. The court thought Paxton’s testimony was
   necessary because he “possesses unique, first-hand knowledge” about his
   intentions to enforce the challenged laws. His intentions were relevant, the



           1
             Plaintiffs challenge both Texas’s pre-Roe prohibition on abortion, see Tex. Rev. Civ.
   Stat. art. 4512–.2, .6, as well as the Human Life Protection Act (HLPA), Tex. Health &
   Safety Code ch. 170A, which was enacted in 2021 and became effective upon the overruling of
   Roe v. Wade, 410 U.S. 113 (1973). See Dobbs v. Jackson Women’s Health Org., 142 S. Ct. 2228, 2242
   (2022) (overruling Roe).




                                                  2
Case: 22-50882      Document: 00516544612          Page: 3    Date Filed: 11/14/2022




                                    No. 22-50882


   court continued, because Paxton had simultaneously publicly promised to
   enforce the laws while arguing in court that he lacked the authority to do so.
   Having “inserted himself into this dispute by repeatedly tweeting and giving
   interviews about [the challenged laws],” the court concluded that “Paxton
   alone is capable of explaining his thoughts and statements.”
          The court also determined that testifying would not unduly burden
   Paxton. While recognizing that high-level officials have significant duties, the
   court stated: “It is challenging to square the idea that Paxton has time to give
   interviews threatening prosecutions but would be unduly burdened by
   explaining what he means to the very parties affected by his statements.”
   Paxton’s “many public statements and interviews,” the court thought,
   belied the notion that testifying would burden his time.
          Accordingly, the district court reversed its initial decision, denied the
   motion to quash, and ordered Paxton “to meaningfully confer on or before
   October 11, 2022 to agree on the particulars of Paxton’s testimony, whether
   by deposition or evidentiary hearing.” The court also stayed Plaintiffs’
   deadline to respond to Paxton’s motion to dismiss “pending Paxton’s
   testimony.” That motion remains pending.
          Paxton then petitioned us for a writ of mandamus and a stay of the
   district court’s order. He separately filed an interlocutory appeal, arguing
   that the order constructively denied him sovereign immunity. We granted a
   temporary administrative stay to consider the petition. We now grant it.
                                       II.
          Federal courts “may issue all writs necessary or appropriate in aid of
   their respective jurisdictions and agreeable to the usages and principles of
   law.” 28 U.S.C. § 1651(a). One such writ is mandamus, an extraordinary
   remedy used to correct “a judicial usurpation of power” or a “clear abuse of
   discretion.” Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380 (2004)



                                          3
Case: 22-50882      Document: 00516544612           Page: 4     Date Filed: 11/14/2022




                                     No. 22-50882


   (citations and internal quotation marks omitted). Typically, the writ serves
   as a means of “confining the inferior court to a lawful exercise of its
   prescribed jurisdiction, or of compelling it to exercise its authority when it is
   its duty to do so.” In re Gee, 941 F.3d 153, 158 (5th Cir. 2019) (per curiam)
   (quoting Ex parte Republic of Peru, 318 U.S. 578, 583 (1943)).
          Before the writ can issue, three conditions must be met: (1) the
   petitioner must show his right to the writ is clear and indisputable; (2) the
   petitioner must have no other adequate means of obtaining relief; and (3) the
   issuing court must be satisfied in its own discretion that the writ is
   appropriate under the circumstances. Cheney, 542 U.S. at 380–81; In re Gee,
   941 F.3d at 157. Those stringent standards are satisfied here.
                                          A.
          We turn first to Paxton’s asserted right to relief from the order to
   testify. Our mandamus cases distinguish a court’s discretionary and non-
   discretionary duties. In re Gee, 941 F.3d at 158. For discretionary duties, “a
   clear and indisputable right to the issuance of the writ of mandamus will arise
   only if the district court has clearly abused its discretion, such that it amounts
   to a judicial usurpation of power.” Id. at 158–59 (quoting In re First S. Sav.
   Ass’n, 820 F.2d 700, 707 (5th Cir. 1987)). By contrast, violating a non-
   discretionary duty necessarily creates a clear right to relief because the court
   lacked authority to deviate from that duty. Ibid.
          Paxton argues he has a right to relief under each basis. He contends
   the district court violated a non-discretionary duty to ensure its own
   jurisdiction by failing to rule first on his motion to dismiss. Paxton also argues
   the court abused its discretion by denying his motion to quash. We address
   argument each in turn.




                                           4
Case: 22-50882      Document: 00516544612           Page: 5    Date Filed: 11/14/2022




                                     No. 22-50882


                                           1.
          “A district court’s obligation to consider a challenge to its jurisdiction
   is non-discretionary.” In re Gee, 941 F.3d at 159. An appropriate jurisdictional
   challenge triggers a “duty of making further inquiry as to [the court’s] own
   jurisdiction.” Ibid. (quoting Opelika Nursing Home, Inc. v. Richardson, 448
   F.2d 658, 666 (5th Cir. 1971)). Paxton raised such a challenge by moving to
   dismiss for lack of jurisdiction on both standing and sovereign immunity
   grounds, well before Plaintiffs subpoenaed him. The district court failed to
   rule on that motion before refusing to quash the subpoenas. Indeed, in the
   same order compelling Paxton to testify, the court stayed Plaintiffs’ deadline
   to respond to the motion to dismiss “pending Paxton’s testimony.”
          A court has a fundamental duty to examine its jurisdiction. The
   district court’s failure to do so here extends beyond a “mere jurisdictional
   error” or “mere failure to spot a jurisdictional issue.” Id. at 159. Indeed, the
   district court’s order explicitly postpones Paxton’s assertion of sovereign
   immunity pending his deposition. But sovereign immunity provides
   immunity from suit, not mere immunity from damages. Russell v. Jones, 49
   F.4th 507, 512 (5th Cir. 2022); see also Ex Parte Ayers, 123 U.S. 443, 505
   (1887) (“The very object and purpose of the eleventh amendment were to
   prevent the indignity of subjecting a state to the coercive process of judicial
   tribunals at the instance of private parties.”). As such, we have vacated the
   perfunctory denial of a motion to dismiss predicated on sovereign immunity
   and remanded for consideration of the motion before any further litigation,
   even though the district court preferred to put off the motion until “other
   legal issues were resolved and further discovery was conducted.” Texas v.
   Caremark, Inc., 584 F.3d 655, 657 (5th Cir. 2009); see also Russell, 49 F.4th at
   514 (“Where sovereign immunity applies, it applies totally. Plaintiffs stop at
   the Rule 12(b)(1) stage and don’t get discovery. They don’t pass go.”).




                                          5
Case: 22-50882          Document: 00516544612                  Page: 6        Date Filed: 11/14/2022




                                              No. 22-50882


            Our recent decision in Carswell v. Camp, 37 F.4th 1062 (5th Cir.
   2022), confirms the district court should have first ruled on Paxton’s
   assertion of immunity.2 There, the plaintiff sought to depose defendants who
   had asserted qualified immunity, relying on the district court’s scheduling
   order that allowed limited discovery “if the plaintiff believes discovery is
   necessary to resolve the [qualified immunity] defense” or if discovery was in
   the defendant’s capacity as a “witness.” Id. at 1064–65. While some of our
   cases had previously allowed “narrow” and “careful” discovery prior to
   ruling on immunity “if further factual development is necessary to ascertain
   the availability of [the] defense,” Carswell overruled those precedents. Id. at
   1066 (citations and internal quotation marks omitted). We explained that
   “[t]he Supreme Court has now made clear that a plaintiff asserting
   constitutional claims against an officer must survive the motion to dismiss
   (and the qualified immunity defense) without any discovery.” Ibid. (emphasis
   in original). In so doing, we emphasized that a defendant’s entitlement to
   immunity “should be determined at the earliest possible stage of the
   litigation,” a principle that “admits of no exceptions.” Id. at 1067 (citations
   and internal quotation marks omitted). Accordingly, we held that the district
   court’s scheduling order, which allowed discovery against defendants while
   deferring resolution of their asserted immunity, was an abuse of discretion.
   Id. at 1066.
            Plaintiffs insist Carswell is inapposite because their subpoenas are “to
   obtain hearing testimony,” not discovery, and because Paxton is being called
   as a “witness” with relevant knowledge, not as a party. We disagree. Even




            2
              Carswell addressed qualified immunity but is pertinent here because, like sovereign
   immunity, qualified immunity provides “immunity from suit rather than a mere defense to liability.”
   Pearson v. Callahan, 555 U.S. 223, 237 (2009) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).




                                                     6
Case: 22-50882          Document: 00516544612                 Page: 7        Date Filed: 11/14/2022




                                             No. 22-50882


   assuming such distinctions make any difference,3 Paxton is a defendant, not
   a third party, and to the extent his statements are relevant to Plaintiffs’
   claims, it is because of his status as a defendant. Moreover, Carswell already
   rejected similar arguments. The plaintiff there brought two sets of claims:
   § 1983 claims against the individual defendants and a Monell claim against the
   county. The plaintiff tried to couch deposing the immunity-asserting
   defendants as obtaining their testimony as “witnesses” for the Monell claim,
   not as defendants for the § 1983 claim. Carswell, 37 F.4th at 1068. We rejected
   this gambit, explaining that it “turn[ed] qualified immunity on its head” by
   opening the defendants to deposition before adjudication of their immunity
   defense. Ibid. So too here.
            Finally, we reject Plaintiffs’ argument that Paxton’s testimony is
   somehow necessary to decide jurisdiction. Whether Paxton may be sued
   under the Ex parte Young exception to sovereign immunity does not turn on
   Paxton’s campaign statements or tweets. Rather, it turns principally on
   whether Paxton “is statutorily tasked with enforcing the challenged law.”
   City of Austin v. Paxton, 943 F.3d 993, 998 (5th Cir. 2019). The same inquiry
   also informs the standing question. See id. at 1002. In other words, Paxton’s
   jurisdictional defenses can be assessed by reference to Texas law. His
   personal deposition answers are irrelevant.
            The district court had a non-discretionary duty to ascertain its
   jurisdiction by ruling on Paxton’s motion to dismiss before allowing Paxton
   to be subpoenaed. See In re Gee, 941 F.3d at 159. Because the district court
   failed to do so, Paxton has a clear right to relief.




            3
             But see Russell, 49 F.4th at 515 (holding sovereign immunity barred subpoenas even against
   third-party judges because subpoenas are a “coercive judicial process” that “issue under the court’s
   authority and are enforced by court order”).




                                                    7
Case: 22-50882      Document: 00516544612           Page: 8    Date Filed: 11/14/2022




                                     No. 22-50882


                                          2.
          Apart from the jurisdictional question, the district court also clearly
   abused its discretion by refusing to quash the subpoenas. “[E]xceptional
   circumstances must exist before the involuntary depositions of high agency
   officials are permitted.” In re Off. of Inspector Gen., R.R. Ret. Bd., 933 F.2d
   276, 278 (5th Cir. 1991) (per curiam). Before requiring such “apex”
   testimony, courts must consider: (1) the deponent’s high-ranking status;
   (2) the substantive reasons for the deposition; and (3) the potential burden
   the deposition would impose on the deponent. In re FDIC, 58 F.3d 1055, 1060
   (5th Cir. 1995); see also In re Bryant, 745 F. App’x 215, 218 n.2 (5th Cir. 2018)
   (per curiam). A district court commits a “clear abuse of discretion” when it
   compels apex testimony absent extraordinary circumstances. In re FDIC, 58
   F.3d. at 1062. No such circumstances exist here.
          Only the second and third factors are disputed. As for the second
   factor, substantive need, the district court found Paxton’s testimony was
   necessary to clarify his enforcement policy due to purported contradictions
   between his court filings and public statements. It concluded testimony was
   needed from Paxton himself because he had “unique, first-hand knowledge”
   from “ha[ving] inserted himself into this dispute by repeatedly tweeting and
   giving interviews about the [challenged law].” “Paxton alone,” the district
   court thought, could “explain[] his thoughts and statements.” We disagree.
          The district court ignored the rationale for limiting apex testimony to
   exceptional circumstances. High-ranking officials—state attorneys general
   being the paradigm case—are often drawn into lawsuits. They cannot
   perform their duties if they are not personally shielded from the burdens of
   litigation. In re Bryant, 745 F. App’x at 220–21; see also In re Stone, 986 F.2d
   898, 904 (5th Cir. 1993) (per curiam) (“Obviously, high-ranking officials of
   cabinet agencies could never do their jobs if they could be subpoenaed for




                                          8
Case: 22-50882      Document: 00516544612           Page: 9    Date Filed: 11/14/2022




                                     No. 22-50882


   every case involving their agency.”). Accordingly, a “key aspect” of the
   analysis “is whether the [sought after] information . . . can be obtained from
   other witnesses.” In re Bryant, 745 F. App’x at 221. Where it can, apex
   testimony is justified only in the “rarest of cases.” In re FDIC, 58 F.3d at
   1062. This is not one of those rare cases.
          The district court conceded the “plain fact that lawyers at the
   Attorney General’s Office may articulate the Office’s [enforcement]
   policies.” So, by the court’s own admission, if there is a need to clarify the
   office’s enforcement policy, a representative can do so on the Attorney
   General’s behalf. The court nonetheless treated Paxton as having unique
   information merely because he made public statements about a matter that
   later became the subject of litigation. That does not follow. Paxton’s personal
   “thoughts and statements” have no bearing on his office’s legal authority to
   enforce Texas’s abortion laws or any other law. To accept the district court’s
   position would undermine the exceptional circumstances test. It is entirely
   unexceptional for a public official to comment publicly about a matter of
   public concern. If doing so imparts unique knowledge, high-level officials will
   routinely have to testify.
          Similarly, the district court erred in holding that compelling Paxton’s
   testimony would not unduly burden him. The court reasoned that if Paxton
   has time to give public statements, he has time to testify: “It is challenging to
   square the idea that Paxton has time to give interviews threatening
   prosecutions but would be unduly burdened by explaining what he means to
   the very parties affected by his statements.” Again, this reasoning would
   eviscerate the exceptional circumstances test. “High ranking government
   officials have greater duties and time constraints than other witnesses.” In re
   United States, 985 F.2d 510, 512 (11th Cir. 1993) (per curiam). Those duties
   often involve communicating with the public on matters of public interest.




                                          9
Case: 22-50882      Document: 00516544612            Page: 10    Date Filed: 11/14/2022




                                      No. 22-50882


   The fact that a high-ranking official talks to his constituents does not ipso facto
   mean he also has ample free time for depositions.
          In sum, the district court committed a “clear abuse of discretion” by
   finding that exceptional circumstances justified ordering Paxton to testify. In
   re FDIC, 58 F.3d. at 1062. Paxton has therefore shown a clear and
   indisputable right to relief.
                                           B.
          Because mandamus is a remedy of last resort, the writ cannot issue
   unless the petitioner has no other adequate means of obtaining the relief he
   seeks. Cheney, 542 U.S. at 380. Here, not only has Paxton sought the writ, he
   has also filed a separate interlocutory appeal. Plaintiffs argue that this appeal
   is an adequate alternative avenue for relief, making the writ inappropriate.
          Our precedent forecloses that argument. We have held that an
   interlocutory appeal does not constitute adequate relief where the party
   opposing the writ also challenges the jurisdictional basis for the appeal. In In
   re FDIC, we issued the writ to quash notices of deposition issued to members
   of the Board of Directors of the Federal Deposit Insurance Corporation
   (“FDIC”). 58 F.3d at 1057. The officials filed an interlocutory appeal while
   simultaneously seeking the writ. Id. at 1060 n.7. Notwithstanding the appeal,
   we held that that the officials had no other adequate means of obtaining relief
   because the opposing party had moved to dismiss the appeal for lack of
   jurisdiction. Ibid. As we explained, “[w]e do not think [the opposing party]
   can at once move to dismiss the appeal and urge that the FDIC has an
   adequate means of obtaining relief.” Ibid. We issued the writ and dismissed
   the appeal as moot. Id. at 1063 n.10.
          In re FDIC controls here because Plaintiffs have moved to dismiss
   Paxton’s appeal for lack of jurisdiction. On the one hand, they argue that
   Paxton should not receive the writ because he can receive relief via his appeal.



                                           10
Case: 22-50882     Document: 00516544612            Page: 11   Date Filed: 11/14/2022




                                     No. 22-50882


   On the other, they seek to prevent the appeal’s resolution on the merits by
   challenging our jurisdiction. Under In Re FDIC, they cannot do both.
   Paxton’s appeal is thus not an adequate alternative.
          Paxton’s only remaining source of relief is the writ. Without it, he will
   be compelled either to submit to testifying or risk contempt charges for
   violating the court’s order.
                                          C.
          Finally, we exercise our discretion to decide whether to issue the writ.
   The writ is always discretionary: “Discretion is involved in defining both the
   circumstances that justify exercise of writ power and also the reasons that
   may justify denial of a writ even though the circumstances might justify a
   grant.” 16 Alan Wright, Arthur Miller, & Edward H.
   Cooper, Fed. Prac. and Proc. § 3933 (3d ed. 2012); see also Duncan
   Townsite Co. v. Lane, 245 U.S. 308, 311 (1917) (“Mandamus is an
   extraordinary remedial process which is awarded, not as a matter of right, but
   in the exercise of a sound judicial discretion.”). We are satisfied that the writ
   should issue.
          We sometimes deny the writ as a matter of prudence even when the
   district court erred, see In re Depuy Orthopaedics, Inc., 870 F.3d 345, 347 n.4
   (5th Cir. 2017) (collecting cases), but we typically do so when two conditions
   are met, neither of which is present here. First, our prudential denials involve
   a district court’s mistaken resolution of a novel or thorny question of law.
   See, e.g., In re JPMorgan Chase & Co., 916 F.3d 494, 504 (5th Cir. 2019)
   (denying the writ where the district court “followed numerous others in
   errantly applying” the relevant legal standard); In re Dean, 527 F.3d 391, 394
   (5th Cir. 2008) (per curiam) (denying the writ where “the district court, with
   the best of intentions, misapplied the law” on a legal question involving a
   circuit split); In re Kleberg Cnty., 86 F. App'x 29, 34 (5th Cir. 2004) (denying




                                          11
Case: 22-50882        Document: 00516544612           Page: 12   Date Filed: 11/14/2022




                                       No. 22-50882


   the writ where the district court “handled a delicate and novel legal issue but
   nevertheless [ran] afoul of controlling law”); In re Stone, 986 F.2d at 901
   (denying the writ where the district court erred as to an “important,
   undecided issue”); Landmark Land Co. v. Off. of Thrift Supervision, 948 F.2d
   910, 911 (5th Cir. 1991) (denying the writ after the erroneous interpretation
   of a “question of first impression”). These types of mistakes, made under
   difficult circumstances, may not rise to the level of a clear and indisputable
   error, as required for mandamus relief. See In Re JPMorgan Chase, 916 F.3d
   at 504.
             Our prudential denials also involve the kind of errors that the district
   court can correct once we have clarified the proper legal standard. For
   instance, we declined to issue the writ when the district court improperly
   delayed crime victims from exercising their statutory right to participate in
   the offender’s plea agreement process. In Re Dean, 527 F.3d at 396. Despite
   this error, we were “confident . . . that the conscientious district court will
   fully consider the victims’ objections and concerns in deciding whether the
   plea agreement should be accepted.” Ibid. Similarly, we denied the writ
   where the district court erroneously required a representative of the
   government with settlement authority to be present at all settlement
   conferences without considering more tailored measures. In re Stone, 986
   F.2d at 905. In denying the writ, we noted that “[t]he able district judge has
   indicated that he welcomes this court’s exposition of this issue, and we are
   confident that he will abide by our decision and adjust his directives
   accordingly.” Ibid.; see also In re Kleberg Cnty., 86 F. App’x at 34 (denying
   writ where the district court would have the opportunity to “reconsider its
   [error] in light of the standards we have articulated”).
             Neither circumstance is present here. The district court’s twin errors
   occurred in areas of the law governed by well-settled standards. See In re
   Volkswagen of Am., Inc., 545 F.3d 304, 319 (5th Cir. 2008) (en banc)



                                            12
Case: 22-50882     Document: 00516544612              Page: 13   Date Filed: 11/14/2022




                                       No. 22-50882


   (suggesting that discretion counsels issuing the writ where the court reached
   a “patently erroneous result”). Moreover, the errors are ones that cannot be
   rectified as the case progresses. Paxton’s compelled testimony cannot be
   undone or corrected by the district court or a reviewing court once it occurs.
   We are therefore satisfied that, under the circumstances, we should exercise
   our discretion to issue the writ.
                                         III.
          The petition for writ of mandamus is GRANTED, directing the
   district court to vacate its October 4, 2022 order and grant Paxton’s motion
   to quash. Paxton’s interlocutory appeal, No. 22-50889, and motion for stay
   are DISMISSED as MOOT. Finally, our temporary stay of October 10,
   2022, is LIFTED.




                                            13
Case: 22-50882           Document: 00516544612                 Page: 14        Date Filed: 11/14/2022




                                              No. 22-50882


   Patrick E. Higginbotham, Circuit Judge, concurring:

            I agree that the district court must resolve the question of whether the
   parties before it have standing and join in the remand for further proceedings.
            The energy driving this case is generated by its subject—not its
   complexity. Plaintiffs proceeding under § 1983 seek injunctive and
   declaratory relief—a declaration that Texas’s Human Life Protection Act
   (HLPA), among other anti-abortion statutes, cannot be enforced against
   persons assisting Texans to obtain abortion healthcare in states where
   abortion is permitted.
            1
                HLPA makes abortion a felony unless a woman’s pregnancy creates
   a “life-threatening physical condition.”2 The statute grants inter alia the
   Attorney General the power to enforce its terms by imposing a fine of “no[]
   less than $100,000.”3 Plaintiffs fear that Attorney General Ken Paxton will
   pursue civil liability for assisting Texans to obtain abortion healthcare in
   states not prohibiting abortion, chilling their exercise of free speech and their
   constitutional right to interstate travel. On the extant record, these assertions
   are not fanciful. Plaintiffs’ briefs cite to statements assertedly made by
   Attorney General Paxton in media interviews, press releases, and twitter
   posts promising, among other things, “to make people pay if they’re going to
   do abortions;”4 that Attorney General Paxton clarified in his briefings that


            1
             As detailed in their original complaint, Plaintiffs “seek to enjoin Defendants from applying
   Texas’s anti-abortion laws to Plaintiffs for the legal exercise of their rights.” They “also seek a
   declaratory judgment declaring unconstitutional, null and void the retroactive application of the Pre-
   Roe Statutes and to enjoin Defendants from applying them against Plaintiffs, their staff, volunteers,
   and/or donors for conduct that preceded the Dobbs decision.”
            2
                Tex. Health & Safety Code Ann. § 170A.002.
            3
                Id. § 170A.005.
            4
              Several witnesses stated that they understood these statements to cover out-of-state
   abortion care but could not be sure because the statements were unclear.




                                                    14
Case: 22-50882            Document: 00516544612                 Page: 15        Date Filed: 11/14/2022




                                               No. 22-50882


   the State’s interest in protecting unborn Texans “continues whether the
   Texan mother seeks an abortion in Denver or Dallas, in Las Cruces or
   Lamesa.” Plaintiffs also point to statements by other state officials, who
   while lacking specific enforcement authority under state law nonetheless fuel
   a climate of fear of suit or prosecution.5
            While it appears on the face of the complaint that Plaintiffs may have
   an adequate stake in providing out-of-state abortion access, their standing—
   injury and redressability—here is not self-evident, and as a threshold matter
   jurisdiction must be addressed. This is rote. My colleagues go further,
   applying Carswell v. Camp’s complete ban on discovery prior to the
   determination of qualified immunity to the determination of sovereign
   immunity.6 That any obligation of Attorney General Paxton to testify is fully
   resolved by the Apex doctrine aside, the mandate has not yet issued in
   Carswell, but even if it is proffered as a decision of this panel, now informed
   but not controlled by precedent, I cannot agree. It is at best “unsettled
   jurisprudence.” The Apex doctrine does all the work here and it is not
   apparent that discovery from the Attorney General is essential to this case.
   “Exceptional circumstances” do not exist to justify deposing a high-ranking
   official when the information desired from testimony can be obtained
   elsewhere.7 Plaintiffs seek testimony from Attorney General Paxton while at
   the same time urging that his statements—their content and inconsistency,
   including in these proceedings—chill their constitutionally protected rights.
   It signifies that these inferences are drawn from the present record: Indeed,


            5
             Plaintiffs cite, for example, a letter sent by a group of State legislators who threatened an
   organization with criminal liability for “reimburs[ing] the travel costs of employees who leave Texas
   to murder their unborn children.”
            6
              Cf. Carswell v. Camp, 37 F.4th 1062, 1066 (5th Cir. 2022) (addressing district courts’
   rulings on “qualified immunity” questions).
            7
                In re Bryant, 745 F. App’x 215, 221 (5th Cir. 2018) (unpublished per curiam).




                                                      15
Case: 22-50882          Document: 00516544612                 Page: 16   Date Filed: 11/14/2022




                                              No. 22-50882


   Attorney General Paxton argues to this Court that the potential liability
   Plaintiffs fear is “nonexistent,” while at the same time he argues that when
   “procurement takes the form of a bus ticket for the pregnant Texan to an
   abortion clinic, or the paying from Texas of the cost of a pregnant Texan’s
   hotel room adjacent to that clinic, it does not matter if the travel and hotel
   are in Albuquerque or Austin” for the State to have an interested in
   protecting the unborn.
          The point is that, on the record at hand, a trier of fact, which we are
   not, could find there is sufficient evidence of an unsettling and chilling want
   of clarity in statements by officials with enforcement authority made against
   a chorus of state officials without enforcement power to allow this case to
   proceed. Those issues and the jurisdictional issue of Plaintiffs’ standing,
   including any discovery they may entail, remain for the district court.
          As for mandamus, we need only remind that Plaintiffs cannot move to
   dismiss the interlocutory appeal while also arguing that it affords the
   Attorney General another adequate means of obtaining relief,8 as they do in
   this case. I would end the mandamus inquiry here.




          8
              See In re FDIC, 58 F.3d 1055, 1060 n.7 (5th Cir. 1995).




                                                    16